19-11201-mkv   Doc 1   Filed 04/18/19    Entered 04/18/19 15:05:04   Main Document
                                        Pg 1 of 42
19-11201-mkv   Doc 1   Filed 04/18/19    Entered 04/18/19 15:05:04   Main Document
                                        Pg 2 of 42
19-11201-mkv   Doc 1   Filed 04/18/19    Entered 04/18/19 15:05:04   Main Document
                                        Pg 3 of 42
19-11201-mkv   Doc 1   Filed 04/18/19    Entered 04/18/19 15:05:04   Main Document
                                        Pg 4 of 42
19-11201-mkv   Doc 1   Filed 04/18/19    Entered 04/18/19 15:05:04   Main Document
                                        Pg 5 of 42
19-11201-mkv   Doc 1   Filed 04/18/19    Entered 04/18/19 15:05:04   Main Document
                                        Pg 6 of 42
19-11201-mkv   Doc 1   Filed 04/18/19    Entered 04/18/19 15:05:04   Main Document
                                        Pg 7 of 42
19-11201-mkv   Doc 1   Filed 04/18/19    Entered 04/18/19 15:05:04   Main Document
                                        Pg 8 of 42
19-11201-mkv   Doc 1   Filed 04/18/19    Entered 04/18/19 15:05:04   Main Document
                                        Pg 9 of 42
19-11201-mkv   Doc 1   Filed 04/18/19     Entered 04/18/19 15:05:04   Main Document
                                        Pg 10 of 42
19-11201-mkv   Doc 1   Filed 04/18/19     Entered 04/18/19 15:05:04   Main Document
                                        Pg 11 of 42
19-11201-mkv   Doc 1   Filed 04/18/19     Entered 04/18/19 15:05:04   Main Document
                                        Pg 12 of 42
19-11201-mkv   Doc 1   Filed 04/18/19     Entered 04/18/19 15:05:04   Main Document
                                        Pg 13 of 42
19-11201-mkv   Doc 1   Filed 04/18/19     Entered 04/18/19 15:05:04   Main Document
                                        Pg 14 of 42
19-11201-mkv   Doc 1   Filed 04/18/19     Entered 04/18/19 15:05:04   Main Document
                                        Pg 15 of 42
19-11201-mkv   Doc 1   Filed 04/18/19     Entered 04/18/19 15:05:04   Main Document
                                        Pg 16 of 42
19-11201-mkv   Doc 1   Filed 04/18/19     Entered 04/18/19 15:05:04   Main Document
                                        Pg 17 of 42
19-11201-mkv   Doc 1   Filed 04/18/19     Entered 04/18/19 15:05:04   Main Document
                                        Pg 18 of 42
19-11201-mkv   Doc 1   Filed 04/18/19     Entered 04/18/19 15:05:04   Main Document
                                        Pg 19 of 42
19-11201-mkv   Doc 1   Filed 04/18/19     Entered 04/18/19 15:05:04   Main Document
                                        Pg 20 of 42
19-11201-mkv   Doc 1   Filed 04/18/19     Entered 04/18/19 15:05:04   Main Document
                                        Pg 21 of 42
19-11201-mkv   Doc 1   Filed 04/18/19     Entered 04/18/19 15:05:04   Main Document
                                        Pg 22 of 42
19-11201-mkv   Doc 1   Filed 04/18/19     Entered 04/18/19 15:05:04   Main Document
                                        Pg 23 of 42
19-11201-mkv   Doc 1   Filed 04/18/19     Entered 04/18/19 15:05:04   Main Document
                                        Pg 24 of 42
19-11201-mkv   Doc 1   Filed 04/18/19     Entered 04/18/19 15:05:04   Main Document
                                        Pg 25 of 42
19-11201-mkv   Doc 1   Filed 04/18/19     Entered 04/18/19 15:05:04   Main Document
                                        Pg 26 of 42
19-11201-mkv   Doc 1   Filed 04/18/19     Entered 04/18/19 15:05:04   Main Document
                                        Pg 27 of 42
19-11201-mkv   Doc 1   Filed 04/18/19     Entered 04/18/19 15:05:04   Main Document
                                        Pg 28 of 42
19-11201-mkv   Doc 1   Filed 04/18/19     Entered 04/18/19 15:05:04   Main Document
                                        Pg 29 of 42
19-11201-mkv   Doc 1   Filed 04/18/19     Entered 04/18/19 15:05:04   Main Document
                                        Pg 30 of 42
19-11201-mkv   Doc 1   Filed 04/18/19     Entered 04/18/19 15:05:04   Main Document
                                        Pg 31 of 42
19-11201-mkv   Doc 1   Filed 04/18/19     Entered 04/18/19 15:05:04   Main Document
                                        Pg 32 of 42
19-11201-mkv   Doc 1   Filed 04/18/19     Entered 04/18/19 15:05:04   Main Document
                                        Pg 33 of 42
19-11201-mkv   Doc 1   Filed 04/18/19     Entered 04/18/19 15:05:04   Main Document
                                        Pg 34 of 42
19-11201-mkv   Doc 1   Filed 04/18/19     Entered 04/18/19 15:05:04   Main Document
                                        Pg 35 of 42
19-11201-mkv   Doc 1   Filed 04/18/19     Entered 04/18/19 15:05:04   Main Document
                                        Pg 36 of 42
19-11201-mkv   Doc 1   Filed 04/18/19     Entered 04/18/19 15:05:04   Main Document
                                        Pg 37 of 42
19-11201-mkv   Doc 1   Filed 04/18/19     Entered 04/18/19 15:05:04   Main Document
                                        Pg 38 of 42
19-11201-mkv   Doc 1   Filed 04/18/19     Entered 04/18/19 15:05:04   Main Document
                                        Pg 39 of 42
19-11201-mkv   Doc 1   Filed 04/18/19     Entered 04/18/19 15:05:04   Main Document
                                        Pg 40 of 42
19-11201-mkv   Doc 1   Filed 04/18/19     Entered 04/18/19 15:05:04   Main Document
                                        Pg 41 of 42
19-11201-mkv   Doc 1   Filed 04/18/19     Entered 04/18/19 15:05:04   Main Document
                                        Pg 42 of 42
